Case 5:13-cr-00257-SMH-MLH Document 96 Filed 05/12/20 Page 1 of 5 PageID #: 202



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                       CRIMINAL ACTION NO. 13-00257-01

 VERSUS                                         JUDGE S. MAURICE HICKS, JR.

 RAYMOND DARNEL CONLEY                          MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

       Before the Court is a pro se Motion for Compassionate Release filed by Defendant

 Raymond Darnel Conley (“Conley”). See Record Document 89. Conley’s pro se motion

 was filed on May 6, 2020. The Federal Public Defender’s Office notified the Court on May

 7, 2020 that its office would not be enrolling on behalf of Conley. The Government

 opposes Conley’s motion, arguing the Court must dismiss the motion because Conley

 has not exhausted his administrative remedies within BOP. See Record Document 93.

       Conley is serving a term of imprisonment of 192 months after pleading guilty to

 conspiracy to possess with intent to distribute methamphetamine.            See Record

 Documents 52, 54, 72, 74. He was sentenced for such offense on October 23, 2014.

 See Record Document 72. He is presently serving his sentence at Oakdale I FCI.

       In his motion, Conley states that he tested positive for COVID-19. See Record

 Document 89. He seeks compassionate release because he is “concerned about [his]

 own well-being and the second wave to come.” Id. Conley does not state whether he

 has sought relief through the Bureau of Prisons (“BOP”).

       A judgment of conviction, including a sentence of imprisonment, “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.”

 Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United
Case 5:13-cr-00257-SMH-MLH Document 96 Filed 05/12/20 Page 2 of 5 PageID #: 203



 States Code, Section 3582(c) provides that the court “may not modify a term of

 imprisonment once it has been imposed,” except in three circumstances:

       (1)    upon a motion by the Bureau of Prisons or the defendant for
              reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);

       (2)    “to the extent otherwise expressly permitted by statute or by Rule 35
              of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
              3582(c)(1)(B); or

       (3)    where the defendant was sentenced based on a retroactively
              lowered sentencing range, 18 U.S.C. § 3582(c)(2).

 Conley seeks compassionate release under Section 3582(c)(1)(A).            Under Section

 3582(c)(1)(A), the court may reduce a sentence “if it finds that extraordinary and

 compelling reasons warrant such a reduction” and “that such a reduction is consistent

 with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

 3582(c)(1)(A).

       Prior to 2018 only the Director of the BOP could file Section 3582(c)(1)(A) motions,

 also known as compassionate release motions. In 2018, Congress passed and President

 Trump signed the First Step Act, which among other actions, amended the

 compassionate release process. Under the First Step Act, Section 3852(c)(1)(A) now

 allows prisoners to directly petition courts for compassionate release. However, before

 filing compassionate release motions, prisoners must exhaust their administrative

 remedies in one of two ways:

       (1)    prisoners may file a motion with the court after fully exhausting all
              administrative rights to appeal the BOP's decision not to file a motion
              for compassionate release, or

       (2)    prisoners may file a motion with the court after requesting release
              and there has been “the lapse of 30 days from the receipt of such
              request by the warden of the defendant’s facility, whichever is
              earlier.”

                                       Page 2 of 5
Case 5:13-cr-00257-SMH-MLH Document 96 Filed 05/12/20 Page 3 of 5 PageID #: 204




 18 U.S.C. § 3852(c)(1)(A). The administrative exhaustion provision of the First Step Act

 is set out in mandatory terms. It permits a court the authority to reduce a defendant’s

 sentence only “upon motion of the defendant after the defendant has fully exhausted all

 administrative rights to appeal . . . or the lapse of 30 days from the receipt of such a

 request by the warden of the defendant’s facility.” Id. The statute sets forth no exceptions

 to this mandatory statutory exhaustion requirement. Here, Conley does not indicate if he

 has sought relief from the BOP prior to the filing of the instant motion.

          The Court is well aware of the effects of COVID-19 pandemic and the heightened

 risk at the Oakdale facilities. Yet, Section 3852(c)(1)(A) does not provide this Court with

 the equitable authority to excuse Conley’s failure to demonstrate that he has exhausted

 his administrative remedies or to waive the 30-day waiting period. Accordingly, the Court

 does not have authority at this time to grant the relief Conley requests. See, generally,

 Ross v. Blake, --- U.S. ---, 136 S.Ct. 1850, 1856–57 (2016) (reviewing the Prisoner

 Litigation Reform Act and explaining that “mandatory [statutory] language means a court

 may not excuse a failure to exhaust”; This is because “a statutory exhaustion provision

 stands on a different footing. There, Congress sets the rules—and courts have a role in

 creating exceptions only if Congress wants them to.           For that reason, mandatory

 exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing judicial

 discretion.”); but see Valentine v. Collier, No. 20-20207, 2020 WL 1934431, at *8 (5th Cir.

 Apr. 22, 2020) (Judge Higginson, concurring). 1



 1   In his concurring opinion, Judge Higginson stated:

                 Second, our reasoning on PLRA’s exhaustion requirement does not
          foreclose federal prisoners from seeking relief under the First Step Act’s
                                          Page 3 of 5
Case 5:13-cr-00257-SMH-MLH Document 96 Filed 05/12/20 Page 4 of 5 PageID #: 205



       The Court shares Conley’s concerns about the effect of the Covid-19 outbreak at

 the Oakdale facilities. However, those concerns are not being ignored by the BOP or this

 Court. Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act

 (“CARES Act”), Pub. L. No. 116-136, “expand[s] the cohort of inmates who can be

 considered for home release.” Pursuant to that provision of the CARES Act, on April 3,

 2020, United States Attorney General William Barr issued a memorandum instructing the

 BOP to maximize transfer to home confinement “all appropriate inmates held at FCI

 Oakdale, FCI Danbury, FCI Elkton, and similarly situated BOP facilities where COVID-19

 is materially affecting operations.” See Memorandum from Attorney General William Barr

 to Director of Bureau of Prisons, Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (April 3, 2020), available at https://www.justice.gov/file/

 1266661/download (last visited 4/20/2020). The BOP is currently reviewing all prisoners

 at the Oakdale facilities for some type of release, removal, or furlough, if appropriate,



       provisions for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i).
       Though that statute contains its own administrative exhaustion requirement,
       several courts have concluded that this requirement is not absolute and that
       it can be waived by the government or by the court, therefore justifying an
       exception in the unique circumstances of the COVID-19 pandemic. See,
       e.g., United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *4–
       5 (S.D.N.Y. Apr. 14, 2020) (holding that, “[d]espite the mandatory nature of
       [the statute’s] exhaustion requirement,” the exhaustion bar is “not
       jurisdictional” and can therefore be waived); United States v. Smith, No. 12
       Cr. 133 (JFK), 2020 WL 1849748, at *2–3 (S.D.N.Y. Apr. 13, 2020) (citing
       cases); see also Vigna, 2020 WL 1900495, at *5–6 (identifying the
       difficulties of the First Step Act exhaustion question while ultimately
       deferring a ruling until the petitioner exhausted his remedies); but see
       United States v. Raia, 954 F.3d 594, –––– (3d Cir. 2020); United States v.
       Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1,
       2020).

 Valentine, 2020 WL 1934431, at *8. This concurrence does not persuade this Court to
 change its analysis that exhaustion is mandatory and cannot be waived.
                                       Page 4 of 5
Case 5:13-cr-00257-SMH-MLH Document 96 Filed 05/12/20 Page 5 of 5 PageID #: 206



 under the standards issued by the CDC on which persons are at heightened risk. The

 better judgment in this instance is to allow the BOP’s established process a chance to

 work.

         Accordingly, for the foregoing reasons,

         IT IS ORDERED that Conley’s pro se Motion for Compassionate Release (Record

 Document 89) be and is hereby DENIED WITHOUT PREJUDICE. He may re-urge such

 motion if he exhausts his administrative remedies as required by Section 3582(c)(1)(A).

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this 12th day of May, 2020.




                                        Page 5 of 5
